Citation Nr: 1328300	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of dorsal spine compression fractures 
of D11 and D12.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issues of entitlement to service connection for a right 
shoulder disability, a disability rating in excess of 20 
percent for lumbosacral strain, and a disability rating in 
excess of 20 percent for residuals of dorsal spine 
compression fractures are REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision declined to 
reopen the Veteran's claim for service connection for a 
right shoulder disability.

2.  The evidence received since the April 2003 rating 
decision is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying the Veteran's 
claim of entitlement to service connection for a right 
shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient 
to reopen the claim of service connection for a right 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2012).  A finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.  If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, VA must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108 (West 
2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2012); Smith v. West, 12 Vet. 
App. 312 (1999) (if the evidence is new but not material, 
the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996).  For the purpose of determining 
whether to reopen a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 
(1999); 38 U.S.C.A. § 5103A (West 2002).

Regardless of what the RO has decided, the Board must 
address the question of whether new and material evidence 
has been received to reopen the claim because the issue goes 
to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection was 
first denied in a February 1996 rating decision.  In that 
decision, the RO found that the claim for service connection 
for a right shoulder condition was not well grounded, and 
the RO specifically noted that the evidence failed to show a 
disability for which compensation could be established.  The 
Veteran did not appeal that decision, and it became final.  
The Veteran's claim of entitlement to service connection for 
residuals of a low back disability was last finally denied 
in an April 2003 rating decision, which found that no 
evidence had been submitted since the date of the last final 
denial.  The Veteran did not timely disagree with that 
decision, and the decision became final.  

The Board must first determine if new and material evidence 
has been submitted since the time of the April 2003 final 
decision.  38 U.S.C.A. § 5108 (West 2002).  The evidence 
added to the record includes, among other evidence, a 
January 2007 MRI report concerning the Veteran's right 
shoulder stating "consider impingement syndrome."  That 
evidence is new because it has not previously been submitted 
to VA.

Regarding the materiality of the newly submitted evidence, 
the Veteran's previous claim for service connection was 
denied because the RO found no evidence of a current 
disability.  The new evidence is relevant to establishing 
the presence of a current disability.  The credibility of 
the newly submitted evidence is presumed in determining 
whether or not to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Thus, the new evidence raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R.  § 3.156(a) (2012).  

Accordingly, the Board finds that the additional evidence is 
also material.  As new and material evidence has been 
received, the claim for service connection for a right 
shoulder disability is reopened.  To that extent only, the 
claim is allowed.


ORDER

The claim for service connection for a right shoulder 
disability is reopened, and the appeal is allowed to that 
extent only.


REMAND

Having reopened the Veteran's claim for service connection 
for a right shoulder disability, the Board must now 
determine whether the reopened claim may be granted .  The 
Board finds that further development of the record is 
needed.  Additionally, a remand of the Veteran's claims of 
entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain and a disability rating in excess of 
20 percent for dorsal spine compression fracture residuals 
is warranted.  

With respect to the Veteran's claim for service connection 
for a right shoulder disability, VA must provide an 
examination when there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) 
some indication that the claimed disability may be 
associated with the established event, injury, or disease, 
and (4) insufficient competent evidence of record for VA to 
make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The Veteran has arguably satisfied each of these elements.  
A January 2007 MRI report suggests that the Veteran may have 
impingement syndrome of the right shoulder.  The Veteran was 
involved in an in-service motor vehicle accident.  No VA 
examiner has opined as to the likelihood of a relationship 
between the Veteran's right shoulder disability and his 
active duty service.  Accordingly, the Board finds that the 
Veteran should be afforded a VA examination in order to 
determine the nature and etiology of his right shoulder 
disability.  

The present level of disability is of primary concern when 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination 
is not warranted based solely upon the passage of time, VA's 
duty to assist includes providing a new medical examination 
when a Veteran asserts or provides evidence that a 
disability has worsened and the available evidence is too 
old for an adequate rating of the current disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann 
v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  The Veteran last received an examination 
of his spine in 2009, approximately four years ago.  In July 
2013, the Veteran's representative stated that the Veteran's 
spine condition had degraded over the pendency of the 
appeal.  Accordingly, an additional VA examination of the 
Veteran's spinal disability is necessary to accurately 
evaluate the current severity of his disability.

The Board further notes that in November 2012 and July 2013, 
the Veteran's representative submitted statements directly 
to the Board without a waiver of review by the agency of 
original jurisdiction in the first instance.  The RO should 
review that evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination with an examiner of 
appropriate expertise to determine the 
current severity of his spine disability, 
to include all neurological or radicular 
manifestations of the service-connected 
spinal disabilities.  The examiner must 
review the claims file and must note that 
review in the report.  Any indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished.

2.  Then, schedule the Veteran for a VA 
examination with an examiner of 
appropriate expertise to determine the 
nature and etiology of a right shoulder 
disability.  All indicated tests and 
studies must be performed.  The examiner 
must review the claims file and must note 
that review in the report.  Following a 
review of the Veteran's claims file, 
physical examination of the Veteran, and 
consideration of the Veteran's statements, 
the examiner should describe the nature of 
the Veteran's right shoulder disability in 
detail, and address whether it is at least 
as likely as not (that is, a 50 percent 
probability or greater) that the Veteran's 
right shoulder disability had its onset in 
service or is otherwise related to 
service, to include a motor vehicle 
accident during service.  The examiner 
should assume that the Veteran is 
competent to discuss his in-service 
experiences.

3.  Then readjudicate the claims, to 
include consideration of entitlement to a 
separate disability rating based on 
neurological symptoms associated with the 
spinal disability, and consideration of 
all newly submitted evidence.  If any 
decision is adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


